FILED IN
                                                            14th COURT OF APPEALS
                                                               HOUSTON, TEXAS

                      FOURTEENTH COURT OF APPEALS 8/10/2015 8:41:47 AM
                       INFORMATION SHEET BY COURT REPORTERS CHRISTOPHER A. PRINE
                                                                    Clerk
 You are expected to file the reporter's record by the original due date. See Tex. R. App. P.35. If
 a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
 extensions from the original record due date, each extension not to exceed 30 days in regular
 appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
 appeals and 20 days in accelerated appeals.

Appellate Case Number: 14 15 00665 CR
                              -   -        -       Trial Court Case Number: 1438379

    (1) Is there a Reporter's Record?                                                    JY    N

    (2) Are you the only court reporter involved in this appeal?                        JY
    If not, please provide the names and addresses of all other court
    reporters below.



    (3) Has the appellant requested that the reporter's record be prepared or             Y    N
    has the trial court ordered that the record be prepared?

    (4) Please select from the following options:
       A. The appellant has paid for the record.
       B. The appellant has made arrangements to pay for the record
       C. The appellant is appealing as indigent.
       D. The appellant has not paid or made arrangements to pay for the
           record and is not appealing as indigent.

    (5) Extension (fill out if extension is required for any reason other than payment)
     I was unable to file the record in this appeal by                . I expect the record
    in this appeal to be approximately                       pages. The record covers
              days of testimony. I believe that I can file the record by                  .I
    ask that the court grant an extension until that time for filing the record.
    Additional Comments:


Court Reporter's Signature, Full Address, Email Address and Telephone Number:

/s/ BJ Orsack; 174th District Court; 1201 Franklin; Houston TX 77002

bj_orsack@justex.net ; 713.755.6324